   8:20-cr-00183-LSC-SMB Doc # 20 Filed: 07/29/20 Page 1 of 1 - Page ID # 31




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA
  UNITED STATES OF AMERICA
                                           CASE NO. 8:20MJ345
                 Plaintiff,                         8:20CR183

         vs.
                                                              WAIVER OF PERSONAL
    CLETO MENDOZA RAMIRO                                  APPEARANCE AT ARRAIGNMENT
                                                                  ANDORDER
                         Defendant.

        Pursuant to Federal Rule of Criminal Procedure lO(b), the defendant hereby waives
personal appearance at the arraignment on the charge[s] currently pending against the defendant
in this court.
        (1)      The defendant affirms receiving a copy of the Indictment;
       (2)    The defendant understands the right to appear personally before the Court for an
arraignment on the charge[s], and voluntarily waives that right; and
        (3)      The defendant pleads not guilty to all counts of the Indictment.


                                                        7/28/20
                                                      Date

                                                         7/28/20
                                                      Date

                                              ORDER
        IT IS ORDERED that Defendant's waiver is hereby accepted, and Defendant's not guilty
plea to all counts is entered on record with the Clerk of Court.


       DATEDthis 29th day of July, 2020..

                                                      BY THE COURT:


                                                      MAGISTRATE JUDGE
                                                      UNITED STATES DISTRICT COURT
